Citation Nr: 1128134	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 2002 to August 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on April 27, 2011.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report as scheduled, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran currently has bilateral hearing loss that is causally related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Again, the Veteran is claiming service connection for hearing loss.  He contends that he was exposed to loud noise during active service as a field artillery cannoneer.  Such is his noted Military Occupational Specialty on his DD Form 214.  As such, his contentions are consistent with the types and circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, in-service noise exposure is conceded.  Indeed, service connection is already in effect for tinnitus.  The question for consideration in the instant decision is whether service connection may also be granted for hearing loss.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


In a July 2007 compensation and pension examination, the Veteran's speech recognition scores were 100 percent in the right ear and 100 percent in the left ear, and the auditory thresholds were the following:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
10
15
25
16
LEFT
20
15
15
20
30
20

In a February 2010 audiology examination, the examiner reported essentially unchanged hearing sensitivity since the 2007 evaluation, except for a drop to mild hearing loss at 6000 hertz in the right ear.  The examiner noted that there was essentially normal hearing sensitivity from 250-8000 hertz bilaterally.

The last recorded puretone threshold results are found in an August 2010 compensation and pension examination.  At that time, the auditory thresholds were the following:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
20
20
25
35
25
LEFT
20
20
15
25
25
21

The Veteran's speech recognition scores were 94 percent in the right ear and 98 percent in the left ear.  The examiner noted normal hearing in the left ear, and normal hearing in the right ear through 3000 hertz, sloping to a mild sensorineural hearing loss at 4000 hertz.  

The Board recognizes that there is some degree of clinical hearing loss shown in August 2010, particularly at the 3000 and 4000 hertz levels.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (finding that the threshold for normal hearing is from zero to 20 decibels).  However, even though the most recent examination results show the worst results of the Veteran's multiple audiology examinations, these are still not sufficient to establish an impaired hearing disability for VA purposes under 38 C.F.R. § 3.385.  

In the absence of competent and credible evidence showing the Veteran has the claimed disability, service connection must be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim). 

In short, the requirement of competent medical evidence of current disability has not been met as to this claim.  For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


